*1021ORDER
The Opinion filed on August 18, 2014, and published at 763 F.3d 1167, is hereby amended as follows:
On page 9 of the slip opinion, replace “moot.1” with “moot as to the County of Riverside, Grotefend, Schertell, Hall, and Woods.1 With regards to Gemende and McArthur, we remand for the district court to determine whether they are entitled to attorneys’ fees in light of the lack of evidence that they had any supervisory authority over Thomas.”
With this amendment, the panel has voted to deny the petition for panel rehearing. Judges Kozinski and Clifton vote to deny the- petition for rehearing en banc, and Judge Rakoff so recommends. The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on en banc rehearing. See Fed. R.App. P. 36(f).
The petition for panel rehearing and the petition for rehearing en banc are denied. No further petitions for panel rehearing or rehearing en banc will be entertained.